      Case 3:18-cv-00982-AWT Document 53 Filed 08/24/20 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

-------------------------------- x
LUIS MEJIA and ABRAHAM HAMMOURI, :
                                 :
          Plaintiffs,            :
                                 :
               v.                :
                                 :
OFFICER PAUL WARGO; OFFICER JAKE :      Civil No. 3:18-cv-982(AWT)
COLLETTO; OFFICER DOMENIC        :
MONTELEONE; OFFICER ANDREW       :
RONCINSKE; OFFICER KONSTANTINE   :
ARVANITAKIS; and WAL-MART STORES :
EAST, L.P.,                      :
                                 :
          Defendants.            :
-------------------------------- x

              RULING ON MOTION FOR SUMMARY JUDGMENT

     Plaintiffs Luis Mejia and Abraham Hammouri bring claims

pursuant to 42 U.S.C. § 1983 against Officers Paul Wargo, Jake

Colletto, Domenic Monteleone, Andrew Roncinske, and Konstantine

Arvanitakis (collectively, the “officer defendants”) for

excessive force and unreasonable search and seizure in violation

of the Fourth Amendment to the United States Constitution.            The

officer defendants move for summary judgment.        Mejia and

Hammouri did not respond.

     A motion for summary judgment may not be granted unless the

court determines that there is no genuine issue of material fact

to be tried and that the facts as to which there is no such

issue warrant judgment for the moving party as a matter of law.

Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S.
        Case 3:18-cv-00982-AWT Document 53 Filed 08/24/20 Page 2 of 9



317, 322-23 (1986).      A non-moving party’s failure to oppose a

motion for summary judgment does not, by itself, justify the

granting of the motion.      Where the non-moving party “chooses the

perilous path of failing to submit a response to a summary

judgment motion, the district court may not grant the motion

without first examining the moving party’s submission to

determine if it has met its burden of demonstrating that no

material issue of fact remains for trial.”         Amaker v. Foley, 274

F.3d 677, 681 (2d Cir. 2001).       If the evidence submitted in

support of the summary judgment motion does not meet the

movant’s initial burden, “summary judgment must be denied even

if no opposing evidentiary matter is presented.”          Id. (internal

quotation marks omitted); see also Giannullo v. City of N.Y.,

322 F.3d 139, 141 (2d Cir. 2003) (the “non-movant is not

required to rebut an insufficient showing”).          However, Federal

Rule of Civil Procedure 56(e) provides that if a party “fails to

properly address another party’s assertion of fact as required

by Rule 56(c),” the court may, inter alia, “consider the fact

undisputed for purposes of the motion [or] grant summary

judgment if the motion and supporting materials--including the

facts considered undisputed--show that the movant is entitled to

it.”

       When ruling on a motion for summary judgment, the court may

not try issues of fact, but must leave those issues to the jury.


                                    -2-
         Case 3:18-cv-00982-AWT Document 53 Filed 08/24/20 Page 3 of 9



See, e.g., Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     The court must “assess the record in the light most

favorable to the non-movant and . . . draw all reasonable

inferences in its favor.”        Weinstock v. Columbia Univ., 224 F.3d

33, 41 (2d Cir. 2000) (quoting Del. & Hudson Ry. Co. v. Consol.

Rail Corp., 902 F.2d 174, 177 (2d Cir. 1990)).           However, the

inferences drawn in favor of the nonmovant must be supported by

the evidence.      “[I]n determining whether the moving party has

met this burden of showing the absence of a genuine issue for

trial, the district court may not rely solely on the statement

of undisputed facts contained in the moving party’s Rule 56.1

statement.     It must be satisfied that the citation to evidence

in the record supports the assertion.”          Vt. Teddy Bear Co. v. 1-

800 Beargram Co., 373 F. 3d 241, 244 (2d Cir. 2004).            The

asserted facts “must reference admissible evidence . . . in the

record tending to prove each such fact, e.g., deposition

testimony, admissions, answers to interrogatories, affidavits,

etc.”    Jackson v. Fed. Express., 766 F.3d 189, 194 (2d Cir.

2014).

    The court has reviewed the evidence submitted by the

officer defendants.       Because no opposition to the officer

defendants’ motion has been filed and the evidence tends to

prove them, the court considers the facts asserted in their Rule

56 Statement of Facts admitted.         See Fed. R. Civ. P. 56(e)(2).


                                     -3-
        Case 3:18-cv-00982-AWT Document 53 Filed 08/24/20 Page 4 of 9



                  Count One: Excessive Force by Mejia

    Count One is a claim by Mejia against the officer

defendants for excessive force in violation of the Fourth

Amendment to the United States Constitution, by “confronting

[him] with drawn weapons, placing him on the ground and

handcuffing him.”     (Am. Compl. at 3.)1

    “[A]ll claims that law enforcement officers have used

excessive force . . . in the course of an arrest, investigatory

stop, or other ‘seizure’ of a free citizen should be analyzed

under the Fourth Amendment and its ‘reasonableness’ standard.”

Graham v. Connor, 490 U.S. 386, 395 (1989).          This standard is an

objective one, which requires an examination of “whether the

officers’ actions are objectively reasonable in light of the

facts and circumstances confronting them, without regard to

their underlying intent or motivation.”         Id. at 397.    “In

measuring ‘reasonableness,’ we consider the facts and

circumstances of each particular case, including the crime

committed, its severity, the threat of danger to the officer and

society, and whether the suspect is resisting or attempting to

evade arrest.”     Thomas v. Roach, 165 F.3d 137, 143 (2d Cir.

1999) (citing Graham, 490 U.S. at 396).         For the officer




    1  The officer defendants also make arguments about a claim
of excessive force by Hammouri. However, the amended complaint
(ECF No. 29-1) contains only an excessive force claim by Mejia.


                                    -4-
         Case 3:18-cv-00982-AWT Document 53 Filed 08/24/20 Page 5 of 9



defendants to prevail at the summary judgment stage, they must

“show that no reasonable jury, viewing the evidence in the light

most favorable to the Plaintiff, could conclude that the

defendant[s’] actions were objectively unreasonable in light of

clearly established law.”        Ford v. Moore, 237 F.3d 156, 162 (2d

Cir. 2001).

    Here, the undisputed facts, which include a video, show the

following.     The officer defendants were responding to a 911 call

reporting that the plaintiffs were posing as Brinks armed guards

for the purpose of committing an armed robbery.           The 911 call

reported that Hammouri and Mejia were armed.           When the officer

defendants approached the truck, they ordered Hammouri and Mejia

out of the vehicle.       It took Mejia an additional forty-five

seconds to exit the truck after Hammouri exited, during which

officers continued to shout orders to Mejia to exit the truck.

Mejia was moving around inside the truck during that time.               Once

he exited, Mejia was ordered to get on the ground at least four

times.    Mejia kept walking with his hands over his head and did

not immediately get on the ground.         Mejia admitted at his

deposition that he “got down to the ground by [his] own” and was

not “assisted at all by any of the police officers in getting on

the ground.”     (Rule 56 Statement of Facts ¶ 35, ECF No. 43-2.)

Mejia voluntarily rolled over.        It took multiple orders for

Mejia to place his hands behind his back.          Defendant Wargo kept


                                     -5-
         Case 3:18-cv-00982-AWT Document 53 Filed 08/24/20 Page 6 of 9



his knee on Mejia’s back for approximately twenty-six seconds

while placing handcuffs on him.         Mejia was then returned to his

feet and later walked to a police cruiser.

     The only claim of excessive force the court can discern

from these facts is based on Wargo’s placement of his knee on

Mejia’s back while placing handcuffs on Mejia.2           There is no

evidence that Wargo’s knee was placed forcefully on Mejia’s

back.    But, even assuming that the placement was forceful, Wargo

is still entitled to summary judgment.          Wargo could reasonably

have interpreted Mejia’s non-compliance with orders to exit the

truck, to get on the ground, and to place his hands behind his

back as a reasonable indicator of the possibility of further

non-compliance and resistance.        See Davis v. Callaway, No.

3:05CV00127DJS, 2007 WL 1079988, at *5 (D. Conn. Apr. 9, 2007)

(granting summary judgment for claim based on placement of a

knee on the plaintiff’s back during arrest).           Moreover, Wargo

kept his knee on Mejia’s back for only twenty-six seconds.

Thus, no reasonable jury could conclude that Wargo’s actions

were objectively unreasonable in light of the circumstances




     2 There can be no claim that the officers tackled or forced
Mejia to the ground because he admitted that he went to the
ground on his own.


                                     -6-
         Case 3:18-cv-00982-AWT Document 53 Filed 08/24/20 Page 7 of 9



here.    He is therefore entitled to summary judgment on Mejia’s

excessive force claim.3

  Counts Two and Four: Unreasonable Search and Seizure by Mejia
                           and Hammouri

     Count Two is a claim by Mejia against the officer

defendants for unreasonable search and seizure in violation of

the Fourth Amendment to the United States Constitution, by

“confronting Mejia with drawn weapons, placing him on the ground

and handcuffing him.”       (Am. Compl. at 3.)     Count Four is a claim

by Hammouri against the officer defendants for unreasonable

search and seizure, based on the allegation that the officer

defendants “confronted Hammouri with drawn weapons and continued

to hold him under armed surveillance while handcuffing him and

keeping him detained for approximately one hour.”            (Id. at 6.)

     The officer defendants are entitled to summary judgment

with respect to the plaintiffs’ claim that the officer

defendants’ decision to approach them with weapons drawn

constituted an unreasonable search and seizure.           The officer

defendants were acting on a report that Mejia and Hammouri were

posing as armed security guards to perpetuate an armed robbery.

No reasonable jury could conclude that the officers’ decision to


     3 The remaining officer defendants are also entitled to
summary judgment on this claim because there are no facts in the
record which create any genuine issue of material fact as to
whether any of them applied any force, excessive or not, to
Mejia.


                                     -7-
      Case 3:18-cv-00982-AWT Document 53 Filed 08/24/20 Page 8 of 9



draw their weapons when approaching the vehicle and keep them

drawn while in the process of detaining the plaintiffs was

unreasonable considering the circumstances.        See, e.g., United

States v. Alexander, 907 F.2d 269, 272 (2d Cir. 1990) (“A law

enforcement [officer], faced with the possibility of danger, has

a right to take reasonable steps to protect himself and an

obligation to ensure the safety of innocent bystanders,

regardless of whether probable cause to arrest exits.”

(citations omitted)); Garcia v. Cty. of Westchester, No. 11-CV-

7258 (KMK), 2017 WL 6375791, at *28 (S.D.N.Y. Dec. 12, 2017)

(“Police officers are entitled to brandish their weapons in

situations where the circumstances suggest the possibility of

danger.”).

    The officer defendants are also entitled to summary

judgment with respect to Hammouri’s claim that their decision to

detain him under armed surveillance for an hour constituted an

unreasonable search and seizure.      “[A]n investigative detention

must be temporary and last no longer than is necessary to

effectuate the purpose of the stop.”      Florida v. Royer, 460 U.S.

491, 500 (1983).   Based on the video footage, Hammouri was

detained for about forty-five minutes while the officers

confirmed that he and Mejia were Brinks employees.         After the

investigation showed that the plaintiffs were in fact Brinks

employees, they were released.     There is no evidence which


                                  -8-
      Case 3:18-cv-00982-AWT Document 53 Filed 08/24/20 Page 9 of 9



suggests that the detention involved any unnecessary delay.

Thus, no reasonable jury could conclude that the approximately

forty-five-minute detention was objectively unreasonable in

light of clearly established law.       See United States v. Hooper,

935 F.2d 484, 497 (2d Cir. 1991) (thirty-minute detention was

reasonable and collecting cases that 30-, 45-, and 75-minute

detentions were reasonable).

    Therefore, the officer defendants’ Motion for Summary

Judgment (ECF No. 43) is hereby GRANTED.

    It is so ordered.

    Dated this 24th day of August 2020, at Hartford,

Connecticut.




                                                   /s/AWT
                                             Alvin W. Thompson
                                        United States District Judge




                                  -9-
